Citation Nr: 1129054	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-37 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 18, 2006, for the grant of service connection for hearing loss, to include whether clear and unmistakable error (CUE) was made in the assignment of this effective date.

2.  Entitlement to an effective date earlier than July 18, 2006, for the grant of service connection for tinnitus, to include whether CUE was made in the assignment of this effective date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 Regional Office (RO) in Cleveland, Ohio rating decision and a July 2007 RO in Decatur, Georgia rating decision.  

The Veteran had a hearing before the undersigned in May 2011.  A transcript of the proceeding has been reviewed and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1966 rating decision denied entitlement to service connection for ear injury and deafness and the Veteran did not appeal or otherwise express disagreement with this rating decision.

2.  The Veteran filed a claim to reopen his previously denied claim for service connection for ear injury and deafness on July 18, 2006, specifically claimed as hearing loss; on February 23, 2007, the Veteran submitted a statement requesting that his claim for hearing loss and tinnitus be reopened. 

3.  At the time of receipt of the July 18, 2006 claim to reopen, there were no pending or otherwise unadjudicated claims for entitlement to service connection for hearing loss or tinnitus.

4.  The Veteran has not alleged an error of fact or law in the May 1966 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 18, 2006, for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date earlier than July 18, 2006, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The allegations fail to meet the threshold pleading requirements for revision of the May 1966 rating decision on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims regarding CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board may proceed to adjudicate this aspect of the Veteran's claim with no prejudice to the Veteran.

With respect to the Veteran's claims for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2006 and October 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims. These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  These letters also described how disability ratings and effective dates were assigned.

Moreover, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his hearing loss and tinnitus in May 2007 and October 2007.  The examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough and complete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Dates

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

The Veteran originally filed a claim for entitlement to service connection for right ear injury and deafness in March 1966.  The claim was denied in a March 1966 rating decision.  The Veteran was properly notified of the decision and did not appeal.  Rather, he filed a claim to reopen his claim for service connection for hearing loss in July 2006, which was ultimately granted in a July 2007 rating decision, assigning an effective date of July 18, 2006, the date of his claim to reopen.  In addition, the Veteran filed a claim to reopen a claim for service connection for tinnitus in February 2007, which was ultimately granted in an April 2007 rating decision, assigning an effective date of July 18, 2006, the date of the Veteran's claim to reopen his hearing loss claim.

The Veteran claims that the effective date for the grant of service connection for both hearing loss and tinnitus should date back to March 1966 when he filed his original claim for hearing problems.  Essentially, the Veteran contends that his service treatment records documented hearing loss and tinnitus in service, but that these records were not obtained or considered by the RO at the time of the May 1966 rating decision.  In addition, he appears to contend that the RO afforded too much weight to the October 1952 separation examination and did not adequately weigh the in-service complaints of tinnitus and hearing problems and his post-service treatment for hearing problems beginning in 1962.

Again, the Veteran did file a right ear claim in March 1966, but the May 1966 rating decision denying the claim was not appealed and, therefore, is final.  38 U.S.C.A. § 7105.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005).

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The Veteran's new claim for hearing loss was received July 18, 2006, which is the current effective date for both his service-connected hearing loss and tinnitus.

The Veteran does not dispute that he failed to appeal the past rating decision.  Rather he argues the previous adjudication improperly denied his claim.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2010).

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

Again, the Veteran filed for a right ear injury and deafness in March 1966.  At that time, the Veteran stated that he had injured his right ear during service in Korea in 1951 and part of 1952.  He noted subsequent in-service treatment for loud ringing and deafness in the right ear from July 1952 to October 1952 and post-service treatment for hearing problems in the right ear beginning in 1962.  Of record at that time was a January 1963 application for outpatient treatment for defective hearing for which a hearing aid was needed.

In addition, at the time of the May 1966 rating decision the Veteran's service treatment records also were of record.  The Veteran's entrance examination indicated normal ears and whispered and spoken voice tests of 15 out of 15.  In early September 1952, the Veteran reported ringing in his ears for the previous 6 weeks.  The Veteran was diagnosed with tinnitus.  Two weeks later he reported impaired hearing and ringing in the right ear.  On examination, both ear drums appeared normal.  In October 1952, the Veteran again reported ringing in his ears for the previous 2 months and that he could not hear out of his right ear very well.  On examination his ear drums were normal.  The Veteran was treated with tubal inflation.  At the Veteran's October 1952 separation examination, his ears again were noted as normal and there was no notation or indication of hearing problems or tinnitus.  Whispered and spoken voice tests were both 15 out of 15.

The RO denied the claim in its May 1966 rating decision.  The rating decision discussed the in-service complaints of impaired hearing and ringing in the ears and noted that the Veteran reported treatment for defective hearing beginning in 1962 and that he had been furnished hearing aids in 1965.  The RO denied the claim for ear injury and deafness on the basis that the service records did not show evidence of ear injury or deafness and that while ear injury was claimed by the Veteran it was not shown by the evidence of record.  Thus, the RO considered the in-service evidence of complaints of tinnitus and difficulty hearing in the right ear, but concluded that the evidence did not show an ear injury or deafness.  The RO specifically noted that the Veteran started treatment for hearing problems approximately 10 years after service and was fitted for a hearing aid about 13 years after service.  

In support of his June 18, 2006 claim for service connection for hearing loss, the Veteran submitted information that included a November 1965 hearing aid evaluation that noted a reported history of hearing difficulty during the last 3 years and also a marked, steady ringing in the right ear.  As a result of the evaluation, the Veteran was fitted for a hearing aid for the right ear, although his specific hearing acuity could not be validly determined due to testing irregularities.  In addition, an August 1987 record noted a multiple year history of tinnitus and inclusion in a hearing loss program for the previous 20 years.  In an August 1993 private treatment record, the Veteran reported onset of right ear hearing loss between 1965 and 1970.  A February 2007 letter from a private physician noted that the Veteran had severe nerve deafness, with hearing loss noted since artillery noise exposure in Korea.  

In addition, the Veteran was afforded a VA examination in May 2007, at which time he reported constant tinnitus that began while in service.  He was also diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the right ear hearing loss was at least as likely as not due to his military service.  The examiner noted the September 1952 complaints of difficulty hearing and tinnitus and the absence of calibrated audiometric testing at separation from service and that the whispered voice testing was not a reliable determination of hearing loss.

The Veteran was afforded another VA examination in October 2007.  At that time, he reported ongoing tinnitus from 1951 that began in basic training and while serving in Korea.  He also noted hearing loss beginning 50 years previously.  He was diagnosed with bilateral hearing loss and tinnitus.  The examiner opined that it was at least as likely as not that the bilateral tinnitus was due to his hearing loss.

Based on the foregoing evidence, the Veteran was granted entitlement to service connection for tinnitus in an April 2007 rating decision, effective June 18, 2006, and granted entitlement to hearing loss in a July 2007 rating decision, effective June 18, 2006.

As noted above, the Veteran contends that his service treatment records were not of record or considered by the RO in the May 1966 rating decision; however, this clearly is inaccurate.  Both the May 1966 and prior February 1966 rating decision adjudicating the issue of entitlement to service connection for hospital or treatment purposes specifically discussed the Veteran's service treatment records and in-service reports of tinnitus and hearing problems.  It appears that the Veteran submitted multiple requests for records from the National Personnel Records Center (NPRC) or similar agencies that indicated the records were not available.  These records were not available because the original service treatment records had been provided to the VA and had been associated with the claims file.  As indicated in the March 1966 response to VA's Request for Information, already associated with the claims file and also provided by the Veteran, the Veteran's service treatment records had been supplied to VA in January 1953 (dental treatment records) and in January 1963.  While the Board is sympathetic to the Veteran's difficulties in obtaining his service treatment records, the evidence clearly establishes that the service treatment records were obtained by VA prior to the May 1966 rating decision and were considered when making the decision to deny entitlement to service connection therein.

The above notwithstanding, even had VA failed to obtain service treatment records, a breach of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  For that same reason, the Board concludes that the RO's failure to obtain the Veteran's private treatment records, including the November 1965 hearing aid evaluation now of record, does not constitute CUE.

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  The evidence of record at the time of the May 1966 rating decision, including the Veteran's own lay statements and his service treatment records did not show any in-service ear injury, deafness, or hearing loss disability as defined by VA regulations or any link between any current hearing problems and his military service.  With respect to tinnitus, the Veteran had an in-service diagnosis of tinnitus, but did not report tinnitus at separation.  Moreover, his March 1966 claim and other statements of record did not indicate current or continuing tinnitus.  The records indicated only treatment for his hearing in the right ear that required a hearing aid.  Thus, there was no evidence of current tinnitus and, even were the Board to presume that the treatment for hearing in the right ear included an implied claim for tinnitus, the evidence of record indicated that treatment began in 1962 and there was no claim, assertion, or other evidence to indicate that any current problems were related to service, given the decade between separation from service and onset of treatment for hearing problems.  Similarly, the Veteran noted treatment for hearing loss beginning in 1962, a decade after service, and provision of a hearing aid 13 years after service.  The Veteran otherwise provided no information to indicate that any current hearing loss was related to his military service.  

Other than the contention that VA failed to obtain and consider his service treatment records at the time of the May 1966 rating decision, the Veteran appears to merely disagree with the weight the Board placed on the October 1952 separation examination, rather than the evidence of treatment for tinnitus and difficulty hearing in service and his treatment for hearing problems beginning in 1962.  However, a mere disagreement as to how the facts were weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d)(3). 

As the Veteran's service treatment records already were of record at the time of the May 1966 rating decision and specifically were considered and discussed in the May 1966 rating decision and the Veteran has not otherwise advanced any claimed error with respect to the May 1966 rating decision, the Board finds that there is no showing of CUE on the part of the RO in denying entitlement to service connection in the May 1966 rating decision.

In summary, there is nothing in the record to support that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its May 1966 rating decision and, therefore, his motion for revision of that decision must be denied.  In addition, and as discussed in greater detail above, the preponderance of 

the evidence is otherwise against the assignment of an effective date prior to June 18, 2006, for entitlement to service connection for hearing loss and tinnitus.


ORDER

Entitlement to an effective date earlier than July 18, 2006, for the grant of service connection for hearing loss, to include whether CUE was made in the assignment of this effective date, is denied.

Entitlement to an effective date earlier than July 18, 2006, for the grant of service connection for tinnitus, to include whether CUE was made in the assignment of this effective date, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


